383 F.2d 448
Clifton S. STOUT, Appellant,v.UNITED STATES of America, Appellee.
No. 24531.
United States Court of Appeals Fifth Circuit.
Oct. 6, 1967.

Clifton S. Stout, pro se.
J. V. Eskenazi, Asst. U.S. Atty., William A. Meadows, Jr., U.S. Atty., Miami, Fla., for appellee.
Before TUTTLE, GEWIN and AINSWORTH, Circuit Judges.
PER CURIAM:


1
Appellant's sole allegation is that his pleas of guilty to five charges of interstate transportation of forged securities, in violation of 18 U.S.C. 2314, were not understandingly and voluntarily made.  This contention is conclusively refuted by the files and records of the case.  Therefore, motion to vacate judgment was properly denied.  28 U.S.C. 2255.  Helpman v. United States, 5 Cir., 1967, 373 F.2d 401; Clark v. United States, 5 Cir., 1966, 367 F.2d 378; Barrett v. United States, 5 Cir., 1962, 302 F.2d 151.


2
Affirmed.